ORDER

PER CURIAM:
Consolidated appeal from convictions of forcible rape, § 566.030, RSMo Supp.1992, and forcible sodomy, § 566.060, RSMo Supp. 1992, and from the denial of a Rule 29.15 motion for post-conviction relief. Mr. Ever-hart alleges reversible error in the denial of a mistrial when a witness suggested a prior police photograph was used in a photographic line-up and when a juror slept through a *619portion of the cross-examination of the complaining -witness. He also claims his trial counsel was ineffective for failure to object to the prosecutor’s reference to him as a “human predator” in closing argument.
The judgments of the trial court and the motion court are affirmed. Rules 30.25(b) and 84.16(b).